EXHIBIT 10.1

July 20, 2012

Dear Santosh:

ADVENTRX Pharmaceuticals, Inc. (the “Company”) is pleased to offer you full-time
employment on the terms and conditions stated in this letter agreement. We would
employ you as Chief Medical Officer and Senior Vice President, reporting to
Brian M. Culley, the Company’s Chief Executive Officer. You acknowledge that, in
this position, you would become a “Section 16 reporting person,” which means the
Company would be required to disclose certain personal information about you in
its filings with the U.S. Securities and Exchange Commission and its other
public disclosures, and you agree and consent to the Company’s disclosure of
such information.

Your initial annual base salary would be $350,000, less applicable deductions
and withholdings, which would be payable in accordance with our payroll
policies.

To help defray relocation and similar expenses, and as an inducement to join the
Company, we will make a one-time payment to you of $100,000, less applicable
deductions and withholdings, which would be included in the first payment of
base salary to you by the Company and otherwise in accordance with our payroll
policies; provided, however, if you voluntarily resign your employment with the
Company prior to September 1, 2014, other than in connection with an Involuntary
Termination (as defined below) in which you are entitled to the severance
benefits described below, you will reimburse the foregoing payment within 30
days of such resignation.

We would recommend to our Board of Directors (or its Compensation Committee)
that you be granted an incentive stock option (to the maximum extent permitted
by law and a nonstatutory stock option with respect to any remaining shares) to
purchase 600,000 shares of our common stock under our Amended and Restated 2008
Omnibus Incentive Plan on the terms and conditions described in the form of
Incentive Stock Option Grant Agreement attached hereto as Exhibit A. The
exercise price of this option will be the fair market value of our common stock
on the grant date of the option which will be the later of (1) the date our
Board of Directors or its Compensation Committee approves the grant of this
option; and (2) your starting date with the Company. Your eligibility to receive
this option is subject to your executing certain stock option documentation and,
if in the future you are not a “Section 16 reporting person and if requested by
the Company,” your accepting E*TRADE Financial Corporate Services, Inc. (or an
affiliate) (“E*TRADE”), on such terms and conditions (including brokerage
commissions) as E*TRADE makes available from time to time or that the Company
has or may negotiate in the future, as your exclusive broker for all options and
other securities that have been or may be granted to you by the Company from
time to time.

You will be eligible for an incentive award under the terms and conditions of
Company’s 2012 Executive Incentive Plan, the target amount of which will be 35%
of base salary earned in calendar year 2012. The terms and conditions of future
incentive opportunities will be based on the Company’s future circumstances.

If your employment with the Company terminates at any time as a result of an
Involuntary Termination, and you deliver (and do not revoke) the Release (as
defined below), then you would be entitled to the following severance benefits:

(a) An amount payable by the Company to you equal to nine (9) months (the
“Benefit Period”) of your then-current base salary, less applicable
withholdings, which amount shall be payable in a lump-sum on the date determined
as described below.

(b) An amount payable by the Company to you equal to the estimated cost of
continuing your health care coverage and the coverage of your dependents who are
covered at the time of the Involuntary Termination under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, for a period equal to the
Benefit Period, which amount shall be payable in a lump-sum on the date
determined as described below.

 

1



--------------------------------------------------------------------------------

As a condition of receiving the foregoing benefits, you must execute and not
revoke a general release of claims, which will also confirm any post-termination
obligations and/or restrictions applicable to you (the “Release”), such that the
Release becomes effective no later than 60 days following the Termination Date
(as defined below) (the “Release Deadline”). Such benefits shall be paid on the
date the Release is effective; provided, however, that, in the event your
separation occurs at a time during the calendar year where it would be possible
for the Release to become effective in the calendar year following the calendar
year in which your separation occurs, any severance that would be considered
deferred compensation (as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”)) will be paid within fifteen (15) days
following the Release Deadline.

“Termination Date” shall mean the effective date of your “separation from
service” within the meaning of Section 409A (the “Separation from Service”). If
upon the Termination Date you are a “specified employee” (as defined in
Section 409A), then solely to the extent necessary to comply with Section 409A
and avoid the imposition of taxes under Section 409A, the Company shall defer
payment of any deferred compensation (as defined in Section 409A) which is
payable as a result of and within six (6) months following the Separation from
Service until the earlier of: (a) the first business day of the seventh month
following the Separation from Service, or (b) ten (10) days after the Company
receives written notification of your death. All such delayed payments shall be
made without accrual of interest.

“Cause” shall mean (i) any act of personal dishonesty by you in connection with
your hiring process with the Company that our Board of Directors believes has
had or will have a material detrimental effect on the Company’s reputation or
business; (ii) any act of personal dishonesty by you in connection with your
responsibilities as an employee which is intended to result in your substantial
personal enrichment; (iii) continued willful violations by you of your
obligations to the Company after there has been delivered to you a written
demand for performance from the Company that describes the basis for the
Company’s belief that you have not substantially performed your duties; (iv) a
willful act by you that constitutes misconduct and is materially injurious to
the Company; and (v) your conviction (including any plea of guilty or nolo
contendere) of any felony that our Board of Directors reasonably believes has
had or will have a material detrimental effect on the Company’s reputation or
business.

“Involuntary Termination” shall mean (i) without your express written consent, a
material reduction or alteration of your duties, position or responsibilities
relative to your duties, position or responsibilities in effect immediately
prior to such reduction or alteration, or your removal from such position,
duties or responsibilities; (ii) without your express written consent, a
material reduction by the Company of your base salary as in effect immediately
prior to such reduction; (iii) without your express written consent, the
relocation of your principal place of employment with the Company by more than
fifty (50) miles; (iv) any termination of your employment by the Company without
Cause; and (v) the failure of the Company to obtain the assumption of this
letter agreement by any successors as contemplated in the paragraph following
this paragraph. Except in the case of a termination of you by the Company
without Cause, an “Involuntary Termination” shall not be deemed to occur until
the Company has received written notice from you of the occurrence of an
Involuntary Termination and had thirty (30) days after the Company’s receipt of
such notice to cure or remedy such Involuntary Termination (the “Remedy
Period”). Any such notice provided by you shall indicate the specific
termination provision relied upon, shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and shall specify the Termination Date. In order to be
effective, a resignation for Involuntary Termination must occur within ten
(10) business days after the end of the Remedy Period in which the Company
failed to cure or remedy the Involuntary Termination and you must have provided
the foregoing written notice of the occurrence of an Involuntary Termination
event to the Company within ninety (90) days of your awareness of the initial
existence of the applicable Involuntary Termination event. The items referenced
above constitute the exclusive list of the reasons that shall be considered
“Involuntary Termination” for the termination of your employment by you as an
Involuntary Termination.

Any successor to the Company (whether direct or indirect and whether by
purchase, license, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets (including, if
warranted under the circumstances, a subsidiary or parent of such successor)
shall assume the Company’s obligations under this letter agreement and agree
expressly to perform the Company’s obligations under this letter agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this letter agreement, the term “Company” shall include any successor (or, if
warranted, a subsidiary or parent

 

2



--------------------------------------------------------------------------------

of such successor) to the Company’s business and/or assets which is required to
assume the Company’s obligations as described in this sentence and the preceding
sentence or which becomes bound by the terms of this letter agreement by
operation of law.

As our employee, you would be entitled to participate in our employee benefit
programs, including our medical, dental, life insurance and 401(k) programs, on
the same terms as our other full-time employees. These programs, as well as
other employee benefits and policies, are described in further detail in our
Policies and Procedures Manual. We reserve the right to modify or amend at our
sole discretion the terms of any and all employee benefit programs from time to
time without advance notice to our employees. Notwithstanding our employee
vacation policy set forth in the Policies and Procedures Manual, you would be
entitled to 20 vacation days per year, which would accrue in accordance with our
general vacation accrual policy, including any maximum accrual limits set forth
therein.

Your employment with us would be “at will” and not for a specified term. We make
no express or implied commitment that your employment will have a minimum or
fixed term, that we may take adverse employment action only for cause or that
your employment is terminable only for cause. We may terminate your employment
with or without cause and with or without advance notice at any time and for any
reason. Any contrary representations or agreements that may have been made to
you are superseded by this letter agreement. The at-will nature of your
employment described in this letter agreement shall constitute the entire
agreement between you and ADVENTRX concerning the nature and duration of your
employment. Although your job duties, title and compensation and benefits may
change over time, the at-will nature of your employment with us can only be
changed in a written agreement signed by you and our Chief Executive Officer or
President.

Our proprietary rights and confidential information are among our most important
assets. In addition to signing this letter agreement, as a condition to your
employment you must also sign the Confidential Information, Non-Solicitation and
Invention Assignment Agreement for Employees presented to you concurrently
herewith (the “Company Confidentiality Agreement”). As more fully described in
the Company Confidentiality Agreement, we require that, in the course of your
employment with us, you not use or disclose to us any confidential information,
including trade secrets, of any former employer or other person to whom you have
an obligation of confidentiality. Rather, you will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by us. During our discussions about your proposed job duties, you
assured us that you would be able to perform those duties within the guidelines
just described. Accordingly, you further agree that you will not bring on to our
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality.

In addition, as an employee, we require that you comply with all of our policies
and procedures, including, without limitation, our Policies and Procedures
Manual, Code of Business Conduct and Ethics and our Insider Trading and
Disclosure Policy, copies of which will, at your request, be provided to you
prior to your beginning work with us. You may be required to sign certain
documents acknowledging your receipt and understanding of these and other
documents. Violation of any or our policies or procedures would be cause for
disciplinary action including termination.

Your employment with us is also conditioned upon your ability to provide
adequate documentation of your legal right to work in the United States. If you
make any misrepresentations to us or omit to state a material fact necessary in
order to make another statement made not misleading, we may void this letter
agreement or, if you are already employed, terminate your employment.

This letter agreement and documents attached hereto, if any, or referenced
herein shall be governed pursuant to the laws of the State of California as
applied to agreements between California residents entered into to be performed
entirely within California and constitutes the sole agreement between the
Company and you and supersedes all oral negotiations and prior writings with
respect to the subject matter hereof.

If any portion of this letter agreement shall, for any reason, be held invalid
or unenforceable, or contrary to public policy or any law, the remainder of this
letter agreement shall not be affected by such invalidity or unenforceability,
but shall remain in full force and effect, as if the invalid or unenforceable
term or portion thereof had not existed within this letter agreement.

 

3



--------------------------------------------------------------------------------

We would like you to begin work with us no later than September 5, 2012.

If you accept and agree with the terms and conditions set forth in this letter
agreement, please so indicate by countersigning below and returning to me a
fully executed letter by July 23, 2012. You should keep a copy of this letter
agreement for your own records. I look forward to you joining the Company and
being an integral and important part of our team.

Sincerely,

 

ADVENTRX Pharmaceuticals, Inc.      ACCEPTED AND AGREED:

/s/ Brian M. Culley

    

/s/ Santosh Vetticaden

Brian M. Culley      Santosh Vetticaden Chief Executive Officer     

 

    Date:   

July 20, 2012

 

4



--------------------------------------------------------------------------------

Exhibit A

FORM OF INCENTIVE STOCK OPTION GRANT AGREEMENT

 

5